DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the method of Claim 1" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is not directed to a method.  It is an apparatus claim and therefore, this needs to be corrected.
Further, claim 7 states that a deviation of end-rounding quality of the bristle filaments of one bristle tuft is less than 30.  It is unclear 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the deviation is measured and calculated and what exactly the deviation means to be less than 30 (or 30% as stated in the specification).  Please clarify and correct this claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton (USPN 3416262).
With regards to claim 1, Hazelton teaches an end rounding device comprises a movable body (22) comprising an abrasive surface (30, 40). There is a gearing (24, 28) structured and configured to transfer a movement from a motor (21) to the movable body. There is a providing unit (16) structured and configured to provide a plurality of bristle filament end to the abrasive surface. There is a clamping unit (18) structured and configured to clamp a bunch of filaments. Wherein the bunch comprises multiple of filaments of a bristle tuft. The abrasive surface comprises a concave curvature (48) oriented in the direction of the clamping unit and wherein the clamping unit is movably spaced from the abrasive surface at a distance.
Hazelton teaches all the essential elements of the claimed invention however fails to teach that the diameter of the abrasive surface is between 80 and 300mm (claim 1) and more specifically between 150-250mm (claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazelton so that the diameter is as claimed since the only 
With regards to claim 2, the concave curvature is circular curvature (figure 6).
With regards to claim 4, Hazelton fails to teach the distance between the clamping unit and the abrasive surface.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing to be between 20 and 100mm as claimed since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  The claimed spacing is a large range which allows for different length bristles to be end-rounded, and therefore it would have been further obvious to modify Hazelton so that it was within that range to allow for various length bristles to be end-rounded.
With regards to claim 6, the clamping unit comprises a clamping ring (16b).
With regards to claim 7, Hazelton teaches a brush head with bristles that are end-rounded using the device of claim 1 and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deviation of end rounding quality of the filaments of one tuft is less than 30.  It would appear that the deviation of Hazelton should be close to zero since all the bristle tufts are coming into contact with the end-rounder and therefore, should all have the same quality.   
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazelton (USPN 3416262) in view of Weihrauch (USPN 5176427).
Hazelton teaches all the essential elements of the claimed invention however fails to teach a cutting unit on the end-rounding device.  Weihrauch teaches an end-rounding device with a cutter (12) for cutting the filaments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hazelton with a cutter as taught by Weihrauch to allow the end-rounding device to be able to cut the bunch of filaments to the appropriate length for insertion into a substrate.
Allowable Subject Matter
Claims 8-11 are allowed.
  The following is an examiner’s statement of reasons for allowance: Claim 8 includes the limitation that the movable body has an axis of rotation and that the axis of rotation is substantially parallel to the length axis of the bristle filaments.  Hazelton’s axis is perpendicular and would not have been obvious to modify to be parallel since then the concave abrasive surface would not be in contact with the bristle filaments.  Further, prior art of Weihrauch (‘427), Meessmann (USPN 5593213) and Hazelton (USPN 3451173) teaches an abrasive movable body with an axis parallel to the brush filaments however fail to teach a concave curvature orientation in the direction of the clamping unit.  Thus, these claims are free from the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAY KARLS/               Primary Examiner, Art Unit 3723